Citation Nr: 0901332	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  07-14 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from October 1998 to 
October 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claim of 
entitlement to service connection for fibromyalgia.  A 
hearing before the undersigned Veterans Law Judge at the RO 
was held in April 2008.


FINDINGS OF FACT

The evidence shows that the veteran was diagnosed with 
fibromyalgia in service and currently has a diagnosis of 
fibromyalgia.


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, service 
connection for fibromyalgia is granted.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in October 2006, December 2006, and March 
2008.  These letters informed the veteran of what evidence 
was needed to establish the benefits sought, of what VA would 
do or had done, and of what evidence the veteran should 
provide.  Therefore, the Board finds that any notice errors 
did not affect the essential fairness of this adjudication, 
and that it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal.  The veteran was 
also specifically informed of the law as it pertains to 
effective dates by the December 2006 and March 2008 letters.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VA has also done everything reasonably possible to assist 
the veteran with respect to her claim for benefits, such as 
obtaining medical records and providing the veteran with a VA 
examination.  Consequently, and particularly in light of the 
favorable decision below, the Board finds that the duty to 
notify and assist has been satisfied, as to those claims now 
being finally decided on appeal.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required." Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Taking into account all relevant evidence, the Board finds 
that service connection is warranted for fibromyalgia.  In 
this regard, the Board notes that the evidence clearly shows 
that the veteran was diagnosed in service, in September 2005, 
with "possible fibromyalgia".  Although an August 2006 VA 
examination report indicated that the veteran did not meet 
the criteria for fibromyalgia, medical evidence since that 
time, such as an April 2008 report of VA outpatient 
treatment, does show that the veteran has been diagnosed on 
several occasions with fibromyalgia.  Further, an April 2008 
statement from a VA physician indicated that in his opinion, 
it is as likely as not that the veteran had fibromyalgia that 
is related to service.  Finally, the Board finds probative 
the veteran's testimony at her April 2008 hearing, in which 
she indicated that she had this same symptomatology since 
service.  Therefore, the Board finds that the preponderance 
of the evidence of record shows that the veteran's current 
diagnosis of fibromyalgia is related to service, and service 
connection is therefore warranted for this condition.


ORDER

Entitlement to service connection for fibromyalgia is 
granted.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


